OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            ©FF8C8AL BUSINESS
                                                                   y^ -^jgimfi
            STATE ©F TEXAS -9
            PENALTY FOR <:,r
2/4/2015    PRIVATE USE ; -V-|j| y                             02 1R
                                                               0002003152       FEB09   2015
                                                               MAILED FROM ZJPQpQE, 78701
HICKMAN. DUDLEY              Tr.   Ct. Notfl4^&fT-353t                         WR-80,000-02
This is to advise that the Court has 'denied without written order motion for leave to
file the original application for writ*of, mandamus/
                                            *"'"•* "                        Abel Acosta, Clerk

                               DUDLEY HICKMAN
                                           *TDC# 1416602